Citation Nr: 0904472	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.  

In June 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

During the hearing, the Veteran submitted additional evidence 
in support of his claim for service connection for diabetes 
mellitus, type II, to include as being the result of exposure 
to herbicides.  Subsequently thereafter, the Board notes that 
additional evidence was forwarded to the Board in August 2007 
after the Veteran's case was certified on appeal.  See 38 
C.F.R. §§ 19.37, 20.1304 (2008).  The Board notes that the 
Veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with the hearing as well as 
the evidence submitted in August 2007.  38 C.F.R. § 
20.1304(c) (2008).

With respect to the Veteran's claim on appeal, the Veteran 
has contended that his diabetes mellitus, type II, is due to 
presumed exposure to the herbicide agent, Agent Orange, 
during the Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309.  As 
this claim was based on presumed exposure to Agent Orange, 
adjudication of this issue was covered by a stay then in 
effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of the claim deferred by the Board in September 
2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of a nexus between diabetes mellitus, 
type II, including exposure to herbicides, is not of record.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran testified during the June 2007 hearing that he 
was exposed to Agent Orange during his active military 
service.  He explains that when he arrived to Okinawa, Japan, 
in December 1969 with the 4th Marine Regiment, he had to 
unload container cars off the U.S.S. Tom Green County, which 
was previously in the waters off the coast of Vietnam.  The 
Veteran contends that since this ship was previously in the 
waters off the coast of Vietnam and he had to be on the ship 
once it arrived in Japan, he was exposed to Agent Orange.  
The Veteran asserts that his diabetes mellitus, type II, is 
attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, type II.  
The evidence of record indicates that the Veteran was first 
diagnosed with diabetes mellitus, type II, in October 2002.  
The Veteran's argument is that he developed diabetes 
mellitus, type II, as a result of herbicide exposure.

At the outset, the Board notes that the above-described Agent 
Orange presumption apply only to Veterans' whose service 
included on land duty or visitation in Republic of Vietnam.  
In this case, the Veteran concedes that he did not serve "on 
land" in the Republic of Vietnam.  Instead, the Veteran 
states in an August 2004 personal statement that he was 
exposed to Agent Orange while offloading container cars which 
came directly from Vietnam.  He also states that he was on 
the U.S.S. Tom Green County which sailed from Japan to 
Vietnam.  However, during the June 2007 hearing, the Veteran 
testified that he was later assigned to the ship that 
previously was in the offshore waters near Vietnam and he 
believes that there were residuals of Agent Orange on the 
ship.  The Veteran submitted a July 2007 personal statement 
that states he was stationed in Okinawa, Japan, from 1969 to 
1970, where he was exposed to herbicides.  Thus, the Board 
finds that the Veteran concedes that he did not serve in 
Vietnam, but rather, he was exposed to Agent Orange while 
offloading a ship in Japan that was previously stationed in 
the Vietnam offshore waters.  

The Board has carefully considered the Veteran's statements 
as to his exposure to herbicides during service.  However, 
there is no objective evidence of record, and the Veteran has 
identified none, which would establish his exposure to 
herbicides.  In this regard, the Board notes the Veteran was 
advised that presumptive service connection for disabilities 
associated with herbicide exposure requires documentation 
that he served in the Republic of Vietnam, or sound 
scientific and medical evidence that his disability is 
associated with herbicide exposure.  The Veteran has not 
submitted any such evidence and, although he sincerely 
believes that his diabetes mellitus, type II, is due to 
herbicide exposure in Okinawa, there is no evidence 
establishing exposure to herbicides.  Therefore, there is no 
basis to grant service connection for diabetes mellitus, type 
II, on a presumptive basis due to herbicide exposure.

The record also presents no basis to grant service connection 
for diabetes mellitus, type II, on a direct basis.  Review of 
the Veteran's service treatment records reveal that he was 
hospitalized for an injury to his right knee in August 1971.  
The August 1971 summary of hospitalization reports urinalysis 
testing reflected sugar (1+) in his urine.  Upon discharge 
from service, clinical evaluation of the Veteran's endocrine 
system was normal and urinalysis testing for sugar was 
negative, as reflected in the August 1971 "release from 
active duty" examination report.  Post service treatment 
records beginning in October 2002 note the Veteran's 
diagnosis of diabetes mellitus, type II.  The October 2002 
private treatment record states that the Veteran has been 
diagnosed with diabetes mellitus, type II.  In June 2006, a 
private medical physician indicated that the Veteran's 
diabetic control had worsened.  

As previously stated, the first objective medical evidence 
that the Veteran has diabetes mellitus, type II, was in 
October 2002, many years after service.  There is no 
objective medical evidence of record of the claimed 
disability during service, immediately thereafter, or that 
his diabetes mellitus, type II, became manifest to a 
compensable degree within the first year after the Veteran's 
discharge from service.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is not 
demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of diabetes mellitus, 
type II, to any aspect of the Veteran's active service, to 
include his alleged exposure to herbicides in service, and 
the Veteran has not alluded to the existence of any such 
opinion.  Therefore, there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his current diagnosis of diabetes mellitus, type II.  

The Board has also reviewed the internet articles and other 
information submitted by the Veteran.  However, this evidence 
is of little probative value because it does not demonstrate 
specific Agent Orange exposure for the Veteran.  If fact, the 
evidence does not reference the Veteran's in-service facts 
and circumstances at all.  Thus, the evidence is of 
insufficient probative value to substantiate the claim.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

The Board is aware of the Veteran's contentions that his 
diabetes mellitus, type II, is somehow etiologically related 
to service, including herbicide exposure; however, as the 
record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence linking 
the Veteran's current diagnosis to service, service 
connection for diabetes mellitus, type II, is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, to 
include as being the result of exposure to herbicides, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2002 letter sent to the Veteran.  
In the September 2002 letter, VA informed the Veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

The notice to the Veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from July 
1972 to November 1973, and private treatment records dated 
September 1977 to February 2007.  During the June 2007 
hearing, the Veteran requested a 30-day hold on the case so 
that medical evidence could be submitted.  As previously 
stated, new evidence pertinent to the Veteran's claim was 
submitted in August 2007, and the Veteran waived RO 
consideration of these documents.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for diabetes mellitus, type II, to include as being the 
result of exposure to herbicides, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the Veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


